DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
	This is a response to applicant’s amendment filed on October 14, 2021.  Claims 5-11, 13-15 and 17 have been amended. Claims 1-4, 12 and 18-21 have been cancelled.  Claims 5-11, 13-15 and 17 are pending in the application.

Response to Amendment
	Objections to Claims 19-21 have been withdrawn in view of cancellation of Claims 19-21.
	Rejections under 35 USC § 112(b) of Claims 1-4, 12 and 18-21 have been withdrawn in view of cancellation of Claims 1-4, 12 and 18-21.
	Rejections under 35 USC § 112(b) of Claims 5-11, 13-15 and 17 have been withdrawn in view of applicant’s amendments. 
	Rejections under 35 USC § 102 of Claims 1-4, 12 and 18 have been withdrawn in view of cancellation of claims 1-4, 12 and 18. 
	Rejections 35 USC § 103 of Claims 19-21 have been withdrawn in view of cancellation of Claims 19-21.

Allowable Subject Matter
Claims 5-11, 13-15 and 17 are allowed.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: 
BuzzFeed Nifty (DYI Loofah Soap Bars.  Youtube.com, online video)- which is considered the closest prior art of record, discloses a method for making an odor-controlling pad, comprising:
a)	providing a mold (see screenshot below);
b)	providing a connector (see screenshot below);
c)	positioning a first length of the connector within the mold at a predetermined position within the mold, while keeping a second length of the connector outside the mold (screenshot below);

    PNG
    media_image1.png
    871
    1154
    media_image1.png
    Greyscale


said step d) being performed before or after said step c) (see screenshot below);

    PNG
    media_image2.png
    865
    1110
    media_image2.png
    Greyscale

the predetermined position within the mold being selected based on at least one of: i) a thickness and ii) a surface area of the pad (see screenshot);

    PNG
    media_image3.png
    857
    1063
    media_image3.png
    Greyscale

said step c) comprising forming at least one part of a loop of the connector; and positioning the at least one part of the loop and positioning the at least one part of the loop within the mold at a predetermined position within the mold, while keeping the second length of the connector outside the mold, securing the at least one part of the loop at an anchor and positioning the anchor at the predetermined position within the mold (see screenshot below).

    PNG
    media_image4.png
    869
    1154
    media_image4.png
    Greyscale

The difference between Buzzfeed Nifty and the instant invention is that Buzzfeed Nifty fails to disclose wherein said securing the at least one part of the loop to the anchor comprises one of gluing, sewing and clipping the at least one part of the loop to the anchor.
Applicant discloses on paragraphs [0033] and [0036] of instant specification that: “The pad 12, the connector 16 and the anchor 22 may be made in materials selected to be biodegradable and/or compostable and designed to be disposed of during collection of organic wastes in case the waste bin is an organic waste bin for example, and/or not to contaminate the content of the bin in case they fall within the bin. The connector 16 may be a length of yarn for instance; the anchor 22 may be a cardboard sheet for 
There is no reason, motivation or suggestion in Buzzfeed Nifty, alone or in combination, which would motivate one of ordinary skill in the art to have a method of making a waste bin odor-controlling pad configured to be hung within the waste bin by a connector, with the above configuration, as claimed by the applicant, in order to arrive at the claimed invention.  For this reason, the above claims are considered allowable.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JELITZA M PEREZ whose telephone number is (571)272-8139. The examiner can normally be reached Monday-Friday 9:00 am-6:00 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Curt Mayes can be reached on (571) 272-1234. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JELITZA M PEREZ/Primary Examiner, Art Unit 1759